DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 12, 13 and 20-23.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Applicants' arguments, filed 01/11/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 12, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2006/0229711, Oct. 12, 2006) in view of Ashmead (The absorption and metabolism of iron amino acid chelate, 2001).
Yan et al. disclose a medical device utilizing an implantable structure comprising a body which is degradable over a clinically relevant period of time. The body may have the form of a stent. In a preferred embodiment, the body comprises a metal (pure or with impurities), a metal alloy or a combination thereof (¶ [0016]). Suitable metals include iron. The metal purity ranges from approximately 90% to 100% (¶ [0062]). Suitable metal alloys include iron-containing alloys. Iron alloys may contain carbon ranging from 0.05% to 3% (¶ [0021]). The metal ions from the dissolvable implant may be distributed within the tissue and/or systemically and are excreted from the system eventually which may take a very long time period. Additional therapy like chelation can be used to increase the rate of removal or redistribution of the metallic ions from or 
Yan et al. differ from the instant claims insofar as not disclosing wherein chelating agent is lysine (i.e. polydentate ligand containing amido and carbonyl groups).
However, Ashmead discloses wherein to enhance iron bioavailability, chelating iron with amino acids has been employed. To form such an iron amino acid chelate, each amino acid or ligand must furnish at least two reactive moieties to combine with the iron atom. The carboxyl group (COOH) of the ligand forms an ionic bone with the cation, whereas the alpha-amino group (NH2) donates an electron pair back into a vacant d-orbital of the metal ion, thus forming a coordinate covalent bond (page 3). Iron may be chelated to C-lysine (page 5). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Yan et al. disclose wherein the implant may be an iron implant and comprise chelating agents. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated lysine (i.e. carbonyl-containing polydentate ligand) into the implant of Yan et al. since it is a known iron chelating agent as taught by Ashmead.
.

2.	Claims 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2006/0229711, Oct. 12, 2006) in view of Ashmead (The absorption and metabolism of iron amino acid chelate, 2001), and further in view of Lohrmann (WO 2006/061115 A1) and Ascher et al. (US 2012/0172794, Jul. 5, 2012). 
	The teachings of Yan et al. and Ashmead are discussed above. Yan et al. and Ashmead do not disclose wherein in addition to the chelating agent, the implant comprises polyethylene glycol (i.e. adhesive) and polyvinylpyrrolidone (i.e. thickener) within the implant. 
	However, Lohrmann discloses stents coated and/or filled active ingredient. For coating or filling, carrier materials are mixed with the active ingredients. The carrier materials used are preferably polymeric carriers (page 5 of the translation). The polymeric carriers may be biocompatible, biodegradable polymers or polymer mixtures (page 6 of translation). 
	Ascher et al. disclose an implantable medical device comprising a biocompatible and biodegradable film-forming agent (abstract). The biocompatible and biodegradable 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated polyethylene glycol and polyvinylpyrrolidone within the implant of Yan et al. in order to deliver active agents in an alternative manner besides in a coating as taught by Lohrmann. Lohrmann discloses wherein active agents may be within an implant through the use of biodegradable polymers that act as a carrier material; therefore, it would have been obvious to one of ordinary skill in the art to have incorporated polyethylene glycol and polyvinylpyrrolidone since they are known and effective biodegradable polymers as taught by Ascher et al. 
	In regards to instant claim 13 reciting wherein the volume percent of the complexing agent in the complex body is greater than or equal to 10 percent but less than 100 percent, Yan et al. disclose wherein the chelating agent is used to increase the rate of removal or redistribution of the metallic ions from or within the body. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine an amount of chelating agent (i.e. complexing agent) within the implant based on the rate and/or amount of metallic ions desired by one of ordinary skill in the art to be removed or redistributed from or within the body. 

Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made.

Conclusion
Claims 12, 13 and 20-23 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TRACY LIU/Primary Examiner, Art Unit 1612